DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12 and 15-24 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 12 April 2021.  The information therein was considered. 

Drawings
Figs. 6, 7, 8A, 8B, 10, 12, 14, 16B, 18, 20, 22, 25, 28, 30, 32, 39B, 40B, 41-48, 49B, 50B, 51B, 52B, 53B, 54B, 55B, 56B and 57B are objected to because the figure numbers are not oriented in the same direction as the view. Reference characters, sheet numbers, and view numbers must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted in compliance with 37 CFR 1.84(p). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 12-13, “the semiconductor pattern” should be replaced with --the first semiconductor pattern--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite, “The semiconductor memory device of claim 1, further comprising: a second semiconductor pattern spaced apart from the first semiconductor pattern in the first direction and connected to the first conductive connection line…” (emphasis added). 
As recited in parent claim 1, the first semiconductor pattern is spaced apart from the substrate in a first direction, i.e. direction D3 in Fig. 3. A second semiconductor pattern that is connected to the same first connection line as the first semiconductor pattern is spaced apart from the first semiconductor pattern in the direction D2 in Fig. 3 not direction D3 as required by claims 6 and 7. It is unclear how the second semiconductor pattern can be spaced apart from the first semiconductor pattern in the first direction and also be connected to the first connection line. It appears that “first direction” in claim 6 should be replaced with --second direction--. Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/377,848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of the reference application with only nominal differences that would have been obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-5, 8-9, 12 and 15-24 would be allowable if the double patenting rejection set forth in this Office action is overcome.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and to include all of the limitations of the base claim and any intervening claims; and if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a semiconductor memory device comprising: a first semiconductor pattern including a first impurity region, a second impurity region and a channel region, the first impurity region spaced apart from a substrate in a first direction and having a first conductivity type, the second impurity region having a second conductivity type different from the first conductivity type, and the channel region between the first impurity region and the second impurity region; a first conductive connection line connected to the first impurity region and extending in a second direction different from the first direction; and a first gate structure extending in the first direction and including a first gate electrode and a first gate insulating film, wherein the first gate electrode penetrates the channel region, and the first gate insulating film is between the first gate electrode and the semiconductor pattern; and as recited in independent claim 15, a semiconductor memory device comprising: a semiconductor pattern includes a first impurity region, a second impurity region and a channel region, the first impurity region spaced apart from a substrate in a first direction and having a first conductivity type, the second impurity region having a second conductivity type different from the first conductivity type, and the channel region between the first impurity region and the second impurity region; a first conductive connection line connected to the first impurity region and extending in a second direction different from the first direction; and a second conductive connection electrode extending in the first direction, penetrating the second impurity region, and contacting the semiconductor pattern; and as recited in independent claim 20, a semiconductor memory device comprising: a peripheral circuit region on a substrate; and a cell array region stacked on the peripheral circuit region in a first direction, wherein the peripheral circuit region includes a peripheral circuit configured to control the cell array region, the cell array region includes a plurality of semiconductor patterns stacked on the substrate in the first direction, each of the semiconductor patterns includes a first impurity region having a first conductivity type, a second impurity region having a second conductivity type different from the first conductivity type, and a channel region between the first impurity region and the second impurity region, a first conductive connection line connected to the first impurity region and extending in a second direction different from the first direction, and a first gate structure extending in the first direction and including a gate electrode and a gate insulating film, each of the first conductive connection line and the gate electrode contacting the peripheral circuit. and the gate electrode penetrating the channel region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US 10,468,414 teach a stack including a semiconductor pattern; a first conductive line connected to the semiconductor pattern; and a second conductive line and a third conductive line penetrating the stack. 
Luan US 10,700,069 teaches memory cells including thyristors, the anodes of thyristors in a string of memory cells are connected together by a vertical electrical connection extending through all of the layers.
Kim et al. US 2020/0227418 teach a stack structure including a first bit line and a gate line extending in a first direction, a first semiconductor pattern extending in a second direction between the first bit line and the gate line, the second direction intersecting the first direction, a first word line adjacent to the first semiconductor pattern and vertically extending in a third direction from the substrate.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/19/2022